Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal quarter ended February 29, 2008 ¨ Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 000-52409 CHINA ENERGY CORPORATION (Name of small business issuer in its charter) Nevada (State or other jurisdiction of incorporation or organization) 6130 Elton Avenue, Las Vegas, NV (Address of principal executive offices) 1-888-597-8899 (Issuers telephone number) 98-0522950 (IRS Employer Identification No.) (Zip Code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated Smaller reporting filer ¨ company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. ¨ Yes x No State issuers revenue for its most recent fiscal year: $ 13,685,370 for the fiscal year ended November 30, 2006. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Class April 8, 2008 Common Stock, $ 0.001 par value 45,000,000 shares Transitional Small Business Disclosure Format (Check one): Yes ¨ ; No x - 1 - TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets  November 30, 2007 (Audited) and February 29, 2008 (Unaudited)  F1 5 Consolidated Statements of Income - For the Three and Nine Month Periods EndedFebruary 6 29, 2008 and February 28, 2007 (Unaudited)  F2 Consolidated Statements of Cash Flows - For the Nine Month Periods Ended February 29, 2008 and February 28, 2007 (Unaudited)  F3 7 Notes to Consolidated Financial Statements (Unaudited)  F4 9 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 PART II. OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 20 - 2 - FORWARD This report contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934 (the "Exchange Act"). We have based these forward-looking statements largely on our current expectations and projections about future events and financial trends affecting the financial condition of our business. These forward-looking statements are subject to a number of risks, uncertainties and assumptions, including, among other things: · general economic and business conditions, both nationally and in our markets, · our expectations and estimates concerning future financial performance, financing plans and the impact of competition, · our ability to implement our growth strategy, · anticipated trends in our business, · advances in technologies, and · other risk factors set forth herein. In addition, in this report, we use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify forward-looking statements. China Energy Corporation (CEC or the Company) undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this prospectus. In light of these risks and uncertainties, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially from those anticipated or implied in the forward-looking statements. - 3 - ITEM 1 . FINANCIAL STATEMENTS CHINA ENERGY CORPORATION Consolidated Financial Statements February 29, 2008 (Prepared Without Audit) - 4 - CHINA ENERGY CORORATION CONSOLIDATED BALANCE SHEETS ASSETS Three Months Ended Year Ended Current Assets: February 29, 2008 November 30, 2007 (Unaudited) (Audited) Cash $1,670,253 $1,478,264 Accounts receivables 5,270,208 3,683,819 Other receivables 112,754 914,451 Advances to suppliers 2,713,174 1,180,386 Inventory Total current assets Fixed Assets: Property, plant and equipment 26,159,543 26,251,940 Construction in Progress 34,112,992 33,549,320 Less accumulated depreciation and depletion Net fixed assets Other Assets: Investment property, net depreciation of $ 73,869 and $ 62,850 1,714,064 1,725,083 Intangible asset, net of amortization of $ 638,905 and $ 544,155 3,017,826 3,112,576 Long term investment 4,675,276 3,863,041 Notes receivable 6,108,219 4,790,483 Deferred charges - Total other assets Total Assets LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities: Notes payable 10,010,958 10,552,091 Accounts payable 9,624,269 6,745,522 Advances from customers 2,989,024 2,721,869 Accrued liabilities 1,704,505 1,754,284 Other accounts payable 5,652,118 5,011,660 Shareholder loans Total current liabilities Long Term Obligations Deferred Income Total liabilities Stockholders Equity: Common stock : authorized 75,000,000 shares of $0.001 par value; 45,000 45,000 issued and outstanding 45,000,000 Additional paid-in Capital 8,655,805 8,655,805 Paid in capital  Options 315,000 - Retained earnings 8,135,147 6,820,157 Statutory reserves 1,203,557 1,203,557 Other Comprehensive loss Total Stockholders equity Total Liabilities and Stockholders Equity The accompanying notes are an integral part of these financial statements. -F1- - 5 - CHINA ENERGY CORPORATION CONSOLIDATED STATEMENTS OF INCOME For the Three Month Periods Ended February 29, 2008 and 2007 (Prepared Without Audit) 3 Months Ended 3 Months Ended February 29, 2008 February 28, 2007 Revenue $7,706,030 $4,406,688 Cost of Sales Gross Profit 3,353,828 1,866,982 Expenses: Selling 158,629 58,250 General and Administrative 807,200 456,617 Options issued for services - Total expenses Operating income 2,072,999 1,352,115 Other Income and Expense: Other Income 97,192 8,248 Finance expense (197,960) (201,994) Non operating expense Income Before Income Taxes 1,907,682 1,138,908 Provision for Income Taxes: Current Provision Net income 1,314,990 1,046,064 Other Comprehensive Income Loss on foreign currency conversion Total Comprehensive Income Income Per Share - Basic and Diluted Weighted average number of shares outstanding The accompanying notes are an integral part of these financial statements. -F2- - 6 - CHINA ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CHANGES For the Three Month Periods Ended February 29, 2008 and 2007 (Prepared Without Audit) CASH FLOWS FROM OPERATIONS: Net income $ 1,314,990 $ 1,046,064 Charges not requiring the outlay of cash: Depreciation and amortization 558,571 477,993 Options issued for services 315,000 - Company share of loss on equity investment - 1,807 Changes in assets and liabilities: Decrease (Increase) in accounts receivable (1,586,389) 1,589,599 Increase in note receivables (1,317,736) (293,161) Decrease (Increase) in other receivables 801,697 (3,172,858) Increase in advances to suppliers (1,532,788) (993,361) Receipt of deferred income 538,476 - Decrease (Increase) in inventory (93,057) 34,056 Increase in accounts payable 2,878,747 1,338,068 Increase in advance from customers 267,155 1,616,023 Decrease in accrued liabilities (49,779) (490,773) Increase (Decrease) in other accounts payable Net Cash Provided By Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES: Additions to fixed assets - (213,676) Proceeds received on sale of fixed assets 92,397 - Increase in construction in progress (656,069) (217,648) Deposit on land - 35,715 Decrease in deferred charges 487 - Increase in long term investments - Net Cash Consumed By Investing Activities CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of notes payable (541,133) - Decrease in long term liabilities - (508,702) Advances from shareholder 345,747 585,632 Net Cash Provided (Consumed) By Financing Activities Effect of exchange ratechanges on cash (972,550) (30,250) Net change in cash 191,989 (90,068) Cash balance, beginning of period Cash balance, end of period The accompanying notes are an integral part of these financial statements. -F3- - 7 - CHINA ENERGY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 29, 2008 (Prepared Without Audit) 1. BASIS OF PRESENTATION The unaudited interim financial statements of China Energy Corporation. (the Company) as of February 29, 2008 and for the three month periods ended February 29, 2008, and 2007, have been prepared in accordance with generally accepted accounting principles. In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for such periods. The results of operations for the quarter ended February 29, 2008 are not necessarily indicative of the results to be expected for the full fiscal year ending November 30, 2008. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements of the Company for the year ended November 30, 2007. 2. SEGMENT REPORTING The Company is made up of two segments of business, Coal Group which derives its revenue from the mining and purchase and sale of coal, and Heat Power which derives its revenue by providing heating and electricity to residents and businesses of a local community. Each of these segments is conducted in a separate corporation and each functions independently of the other. During the periods reported there were no transactions between the two segments. There also were no differences between the measurements used to report operations of the segments and the consolidated operations of the Company. In addition, there were no differences between the measurements of the assets of the reported segments and the assets reported on the consolidated balance sheet Three Month Periods Ended February 29, Three Month Periods Ended February 28, Heat Coal Total Heat Coal Total Power Group Power Group Sales to external customers 2,650,769 5,055,261 7,706,030 1,768,066 2,638,623 4,406,689 Intersegment revenues - - - Interest income (expense) (309,420) 111,461 (197,959) (326,808) 124,814 (201,994) Depreciation & depletion 458,521 100,050 558,571 379,278 98,715 477,993 Segment profit 204,081 2,183,918 2,387,999 164,605 1,187,510 1,352,115 February 29, 2008 February 28, 2007 Heat Coal Total Heat Coal Total Power Group Power Group Segment assets 32,410,969 24,176,104 56,587,073 27,725,191 12,991,290 40,716,481 Expenditures for segment assets: Construction in progress 2,985,024 4,968,425 7,953,449 924,399 810,498 1,734,897 Other assets 489,068 15,026,317 15,515,385 0 5,255,356 5,255,356 * Expenses not allocable to segments consist of stock options expensed during the quarter totaling $ 315,000 not included in segment profit of $ 2,387,999. For the three month period ended February 29, 2008, total operating income was $ 2,072,999 including stock options expensed. - 8 - CHINA ENERGY CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 29, 2008 (Prepared Without Audit) 3.EARNINGS PER SHARE Outstanding options to purchase common stock have not been included in the calculation of the weighted average shares outstanding because the exercise price of the options is higher than the market price of the stock. -F4- - 9 - ITEM 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS History We, China Energy Corporation ( CEC ), produce coal through our subsidiary Inner Mongolia Tehong Coal Group Co, Ltd. ( Coal Group ) and supply heating and electricity requirements throughout the XueJiaWan district through our subsidiary Inner Mongolia Zhunger Heat Power Co., Ltd. ( Heat Power ). CEC was incorporated in the state of Nevada on October 11, 2002 for the purpose of producing coal to meet the increasing demand in power and heating industries and also to expand thermoelectric plants and networks in rural developments. CEC acquired Coal Group and Heat Power on November 30, 2004. Inner Mongolia Tehong Coal Group Co., Ltd. (Coal Group) Coal Group produces coal from the LaiYeGou coal mine located in Erdos City, Inner Mongolia, Peoples Republic of China. Its trade consists of production and processing of raw coal for domestic heating, electrical generation and coking purposes for subsequent steel production. The principal sources of revenue are generated from local heating power industry. Coal Group produces approximately 500,000 tons of coal per year based on current levels of input and has the capacity of producing approximately up to 1,200,000 tons subject to enhancement of productions lines in the next 2 years. Coal Group is in the process of increasing its capacity. The raw coal produced is noncaking coal and has a high ash melting point with high thermal value used almost exclusively as fuel for steam-electric power generation. It has low sulphur and low chemical emission which satisfies government environmental protection standards with heating capability of 6,800 -7,000 Kilocalories (Kcal). Inner Mongolia Zhunger Heat Power Co., Ltd. (Heat Power) Heat Power currently supplies heating requirements throughout 120 hectares of the XueJiaWan district in XueJiaWan Town, Zhunger County with its newly constructed thermoelectric plant ( XueJiaWan Expansion ) and 2 heating plants previously used exclusively for heating supply operations. These plants are operated by Heat Power employees. The Autonomous Region Planning & Reform Committee appointed Heat Power in 2003 to establish a thermoelectric plant providing heating and electricity capable of expanding coverage in the area serving a larger population base. Heat Power supplies heating to users directly and supplies electricity through a government controlled intermediary, Inner Mongolia Electric Power Group Co., Ltd. ( Electric Power Group ). Heat Power will, therefore, be operating two processes, one for heating and one for co-generation of electricity supply. Heat Power supplies heating to private dwellings, factories as well as municipal facilities. Granting of Stock Options On February 11, 2008, the Board of Directors approved the granting of options to purchase a total of 4,500,000 shares of common stock as described in the 2008 Stock Option Plan (the 2008 Plan) to directors, officers, employees and consultants of the Company. The following is intended as a brief description of the 2008 Plan and is qualified in its entirety by the full text of the 2008 Plan which is attached as Exhibit 99.1. Administration The 2008 Plan will be administered by the Board of Directors. The Board of Directors may appoint a committee of the Board of Directors (the  Committee ) comprised of two or more of directors, each of whom will be a  Non-Employee Director  within the meaning of Rule 16b-3 under the Securities Exchange Act of 1934 , as amended, and an  Outside Director  within the meaning of Section 162(m) of the Code, to administer the 2008 Plan. Subject to the terms of the 2008 Plan, the Board of Directors or the Committee may determine and - 10 - designate those employees, directors and consultants to whom options should be granted and the nature and terms of the options to be granted. Eligibility All of our employees, including our executive officers and directors who are also employees, are eligible to participate in the 2008 Plan. Directors who are not employees, as well as our consultants and advisers, are eligible to receive options under the 2008 Plan, except that such persons may only receive non-qualified options. Additionally, options granted to non U.S. residents may also only receive non-qualified options. Exercise of Stock Options The exercise price per share for each option granted under the 2008 Plan shall be determined by the Board of Directors or the Committee. The price is payable in cash. Subject to earlier termination upon termination of employment and the incentive stock option limitations as provided in the 2008 Plan, each option shall expire on the date specified by the Board of Directors or the Committee. The options will either be fully exercisable on the date of grant or shall be exercisable thereafter in such installments as the Board of Directors or Committee may specify. Upon termination of employment or other service of an option holder, an option may only be exercised for a period of three months or, in the case of termination due to disability or death, a period of 12 months. Transferability Options granted under the 2008 Plan may not be transferred except by will or the laws of the descent and distribution and, during his or her lifetime, options may be exercised only by the optionee. Certain Adjustments In the event of any change in the number or kind of our outstanding common shares by reason of a stock dividend, stock split, recapitalization, combination, subdivision, rights issuance or other similar corporate change, the Board of the Committee shall make such adjustment in the number of common shares that may be issued under the 2008 Plan, and the number of common shares subject to, and the exercise price of, each then-outstanding option, as it, in its sole discretion, deems appropriate. Amendment or Discontinuance The Board may amend or discontinue the 2008 Plan, provided that no amendment may, without an optionees consent, materially and adversely affect any rights under any option previously granted to the optionee under the 2008 Plan. Additionally, the approval of our shareholders is required for any amendment that would: · increase or decrease the number of common shares that may be issued under the 2008 Plan; or · materially modify the requirements as to eligibility for participation in the 2008 Plan. - 11 - Results of operations The following is an analysis of our revenues and gross profit, details and analysis of components of expenses, and variance; for the three month periods ended February 29, 2008 compared to February 29, 2007. Three Month Periods Ended February 29, 2008 and February 28, 2007 % Sales % Sales Revenue $ 7,706,030 100 $ 4,406,688 100% Cost of Sales 56% 58% Gross Profit $ 44% $ 42% Coal Group For the three month period ended February 29, 2008, revenues for Coal Group were $ 5,055,261 in 2008 compared to $ 2,638,623 in the comparable three months of 2007. The $ 2,416,638 increase is a resultof the escalating demand in the market for coal which, in turn, causes the increase in price per ton of coal. Coal Group revenues are determined by Government regulation as a minimum price per ton is enforced. Coal Groups selling price per ton has consistently been above this minimum set standard. A significant amount of revenues were generated from the coal mine. In addition we met the demands of customers by supplementing coal mine production with outside purchases. Coal Group does not typically sign contracts to fix its prices per ton. This allows Coal Group to sell its products at the going market rate which, to the best of managements knowledge, will continue its upward trend in price. Locking in a fixed price does not allow Coal Group to capitalize on the increase in demand for its products. Heat Power For the three month period ended February 29, 2008, revenues generated by Heat Power were $ 2,650,769 compared to $ 1,768,066 in the comparable three months of 2007. The $ 882,703 increase was as a result of the increase in the number of users as a result of expansion in the XueJiaWan area. It is expected that this area will expand further in the next 2 fiscal years. The increase was also attributed to the increase in the prices of heat supply in response to increased cost of raw materials. Revenues generated are a function of Government regulation as the prices charged are approved by the Government. The Government reviews the pricing of heating from time to time as market conditions change. Also, the cost of raw materials being coal are also regulated by the Government as the price point which we obtain from suppliers is controlled as the Government ensures that such prices are affordable for utility companies. The incentive for the supplier to supply at such prices is that transportation routes are guaranteed and arranged by the Government, thereby saving transportation costs on part of the supplier. Such savings outweigh the reduction in the selling price for the supplier. For the three month period ended February 29, 2008, cost of sales increased, by $1,812,495 from the comparable three month period of 2007,a result of change in the following expenses: - 12 - Three monthperiodsended February 29, and February 28, 2008 2007 Variance Salaries 115,159 145,679 (30,520) Operating supplies 112,760 67,665 45,095 Depreciation & depletion 447,548 369,446 78,102 Repairs 9,084 20,697 (11,614) Coal & freight 3,456,260 1,828,177 1,628,083 Utilities 165,973 64,256 101,717 Other 45,418 43,786 1,632 Total $4,352,202 $2,539,706 $1,812,495 For the three month periods ended February 29, 2008, our gross margin was 44% compared withand 42% in the 2007 three month period. The increase resulted from the increase in revenue and occurred in spite of theincrease in coal and freight prices incurred by Heat Power. The price of coal is expected tocontinueon an upward trend and, with the new operations of the thermoelectric plant put into operation in September 2006; we expect our gross margin to alsoremain on an upward trend. In the next quarter this upward movement will be enhanced because we have obtainedapproval for increasing theset prices to our heat consumers. Salaries are expected to vary as a result of bonus structures set for employees. The 2007 balance in repairs consists of repairs made to coal mine facilities. We did not incur such costs for the same period in 2008. Operating supplies and utilities expenses are expected to increase in line with revenues. The increase in utilities is also attributed to the increase in usage fees. Selling Expenses Salaries and wages increased as a result of retaining additional sales and marketing staff and also because of bonuses granted. Our sales tax expense will increase as a direct function of the variance in revenues. Selling Expenses Three month periodsended February 29, 2008 and February 28, 2007 2008 2007 Variance Salaries and wages 13,346 2,944 10,402 Sales tax and other expenses 145,280 55,306 89,974 Total Expenses $158,629 $58,250 $100,379 General and Administrative Expenses Three month periodsended February 29,and February 28 2008 2007 Variance Salaries and wages 124,236 67,552 56,684 Depreciation 111,023 108,547 2,476 Office 275,610 64,427 211,183 Travel 155,478 105,209 50,269 Repairs 26,411 58,481 (32,070) Professional and other fees 106,744 28,716 78,028 Other expenses 7,698 23,685 (15,987) Total Expenses $807,200 $456,617 $350,583 - 13 - Office. The increase was primarily as a result of distributing promotional materials to potential customers of Coal Group and Heat Power, advertising in trade magazines and on billboards. We expect such expenses to increase for the foreseeable future as such efforts have been effective in increasing our revenues. Salaries and Wages. Salaries and wages increased as a result of retaining additional staff in our thermoelectric plant operations and also as a result of granting bonuses. Travel. Travel expense increased as a result of travel by engineering consultants to the thermoelectric plant and also travel incurred by sales staff in their marketing initiatives. Professional and other Fees. Professional fees consist of fees paid to engineer professionals to evaluate the overall efficiencies of the LaiYeGou coal mine. Fees were also incurred to retain environmental professionals which assisted in the implementation of environmental protection policies and procedures for the LaiYeGou Coal mine and also for our thermoelectric plant operations. Fees paid to environmental professionals are expected to be an ongoing expense. Repairs. In the 2007 period, repairs were made mostly to Coal Groups office building as the facilities required repairs after flooding occurred during the last quarter in 2006. All repairs to our office building have been made. Additional repairs expenses were incurred for minor repairs to equipment. Finance Expense For the three month period ended February 29, 2008 and February 28, 2007, finance expenses amounted to $ 197,960 and $ 201,994, respectively. The interest expense incurred was as a result of loans obtained by Coal Group. Please refer to Sources of Capital below. Current trends in the Industry Given the increase in demand for coal production for electricity and heating production, the Central Government is encouraging sectors to build more power stations, coking factories, calcium carbide factories and silicon iron factories across the country. The coal industry is expected to grow at a rate of 9.5% per year. Sources: China Daily. A challenge in meeting this demand is transporting coal to nearby regions, such as Shanxi and Hebei Provinces, as transportation routes are currently inefficient or non existent. These routes are expected to be completed in the next 5 years. As a result, sales to these regions during this period may not be at levels we desire. For Coal Group, methods of circumventing transportation challenges are to receive contracts granted by the Government where transportation is guaranteed from LaiYeGou coal mine to the final destination. Where contracts are privately arranged, transportation is arranged through the hiring of 3 rd party transporters or by customers. In some instances, coal is purchased by 3 rd parties in close proximity to train stations where transportation to customer destinations is more efficiently arranged. However, transportation to destinations is limited to those for which routes are in place. For Heat Power, transportation of coal to our facility is provided by its supplier, Guanbanwusu. Coal Group does not have competition in the usual sense of the term that most other businesses experience. There are approximately 30,000 coal mining companies throughout China; however, since demand currently exceeds supply, competition is not a variable which warrants concern in the operations of our business. Chinas coal industry remains large and growing. Its customer base is chronically under-supplied. There are pressures from the Government to use nuclear power instead of coal due to environmental concerns; however, coal reserves in China are abundant and less expensive and a switch to other forms of resources to generate energy is unlikely. Chinas coal reserves are expected to last approximately 40 years. Source: China Daily. The electricity and heating supply industry is also growing; however, the government is taking steps to monitor and control economic growth in the rural areas to ensure that the economy is developing at a stable rate. - 14 - Liquidity and Capital Resources As of February 29, 2008 we had a working capital deficit of $ 26,917,768. Not including funds required for expansion of our facilities, we have estimated our cash requirements for the next 12 months Coal Group will require approximately $ 4,900,000 and Heat Power will require approximately $ 4,600,000, a total of $ 9,500,000 in order to cover our working capital needs as follows: Coal Group Heat Power Materials 300,000 3,800,000 Labor/Overhead 2,800,000 700,000 Selling/Administrative expense 1,800,000 100,000 Total $ 4,900,000 $ 4,600,000 We currently are able to sustain our working capital needs through profits we generate and bank and shareholder loans. We anticipate sales will generate the cash flow from collection of accounts receivables, customer deposits and proceeds from bank and shareholder loans to be sufficient to sustain our working capital needs. However we may require other sources of capital. We do not know of any trends, events or uncertainties that are likely to have a material impact on our short-term or long-term liquidity other than those factors discussed below. Sources of Capital If additional capital is needed, we will explore financing options such as shareholder loans. Shareholder loans are payable on demand and interest is calculated at 6.31% per annum. Coal Group obtained loans from the Agriculture and Baotou City Commercial Bank amounting to $ 9,469,825 to assist in funding working capital needs. The terms and principle amounts of the loans granted are as follows: Term Interest rate Principle September 29, 2007 to September 28, 2008 8.748% 2,435,098 October 25, 2007 to October 24, 2008 8.748% 1,623,399 March 27, 2007 to March 26, 2008 7.668% 1,352,832 April 24, 2007 to April 23, 2008 7.668% 1,352,832 July 8, 2007 to July 7, 2008 9.854% 2,705,664 Total $ 9,469,825 The remaining balance in our Notes Payable account consists of $ 541,133 for obligations for mining rights due in annual installments. Shareholders loans are granted from time to time as required to meet current working capital needs. We have no formal agreement that ensures that we will receive such loans. We may exhaust this source of funding at any time. We may also receive capital contributions from our shareholders. - 15 - Cash Flows Operating Activities: Our cash flows provided by operating activities were $ 2,735,345 and $ 258,861 for three month period ended February 29, 2008 and February 28,2007, respectively. The following summarizes the inflow and outflow of cash for these periods: Net income $1,314,990 $1,046,064 Options issued for services 315,000 - Decrease (increase) in accounts receivable (1,586,389) 1,589,599 Increase in note receivables (1,317,736) (293,161) Decrease (increase) in other receivables 801,697 (3,172,858) Increase in advances to suppliers (1,532,788) (993,361) Increase in advances from customers 267,155 1,616,023 Decrease (increase) in inventory (93,057) 34,056 Increase in accounts payable 2,878,747 1,338,068 Other Net Cash Provided By Operating Activities The Company issued 4,500,000 options to purchase common stock to directors, officers, and employees and the value of such options was $ 315,000 based ona Black Scholes valuation model. Accounts Receivable. The increase in accounts receivables are mainly attributed to Heat Powers user fees made on account. The age of such accounts was less than 3 months. Coal Groups sales on account were also outstanding for less than 6 months. Notes Receivable. Coal Group granted loans to 2 of its vendors. There are no terms of repaymentfor these loans and they may be offset against charges incurred by Coal Group for raw materials. Advances to Suppliers. Advances were made to suppliers of materials required for the completion of Heat Powers expansion and Coal Groups Laiyegou coal mine expansion. Advances were also made to procure raw materials. Prepayment is also a common business practice in China as it allows for a determined price and in some instances will grant us discounts on purchases. Advances from customers. Deposits on sales of coal are a normal business practice that ensures that the customer obtains Coal Groups Product at the market price determined on the date of purchase. Inventory. Inventory mainly consists of operating supplies used by Heat Power for heat generation such as raw coal and boiler fittings. Accounts Payable. These amounts consist of accruals made for freight, repairs and maintenance of heating plants, labor union fees, social insurance, and technical training for our employees. Investing Activities: Our cash consumed by investing activities were $ 1,375,420 and $ 395,609 for the three month periods ended February 29, 2008 and February 28, 2007, respectively. The change was mainly attributed to amounts expended on Heat Powers expansion of its thermoelectric plant. Construction in progress charges incurred were as a result of funding for the Coal Group Laiyegou coal mine expansion and also the Heat Power construction of additional boilers and conversion of existing heating plants previously used in exclusive heat - 16 - supply operations.Heat Power also purchased additional production equipment for the thermoelectric plant operations. The Company has investments in three other companies, as follows: Litai Coking Co. Ltd. $ 210,394 GuanBanWuSu Coal Mine 2,511,497 Inner Mongolia Tehong Biology Co. Ltd. $ Litai Coking Co. Ltd. is a customer of the Company owned coal mine. This investment is a 20% equity interest which has been accounted for by the equity method of accounting. This resulted in a $17,670 loss in the 2007 year, and a $2,984 loss in the 2006 year, which are included in nonoperating expense on the statement of income. LiTai Coking Co. Ltd was not operating in 2008 and did not generate an income or loss. The other two investments were made for long term strategic purposes. Construction in progress costs were incurred for final test check and inspection for the 3 rd boiler constructed. Coal Group also incurred costs for the LaiYeGou expansion. Financing Activities: Our cash flows consumed and provided by financing activities were $ (195,386) and $ 76,930, respectively, for the three month periods ended February 29, 2008 and February 28, 2007, respectively. We also obtained shareholder loans during the 1 st quarter of 2008 in the amount of $ 345,747 with a total balance owing of $ 6,948,473. All shareholder loans bear interest at 6.31% and are due on demand: Ordos City YiYuan Investment Co. Ltd. $774,378 Wenhua Ding 558,110 Hangzhou Dayovan Group, Ltd. 4,276,520 Xinghe County Haifu Coal Transportation & Sales Co., Ltd. Total $6,948,473 Coal Group made repayments on notes payable in the amount of $ 541,133 relating to the mining rights payable in annual installments. Material Commitments We committed to payment of bank loans, shareholder loans and payment of mining rights as mentioned above. Our expansion plans for the LaiYeGou mine will require approximately $ 10,353,195. We have title to all our capital assets consisting of production equipment, automobiles, and office equipment. Heat Powers offices are currently leased on a month to month basis and Coal Group occupies space purchased in 1998. Coal Group holds title to this property in the form of a 50 year lease from the Government. There are no amounts owing. Seasonal Aspects Coal Groups business is seasonal in that sales are particularly low in February up to mid March, due to the Chinese New Year holiday. During this time our business is closed for 2 weeks. As a result, sales in March are usually higher. Heat Power sales level relating to heat generation decreases from April through October as the climate in the region is high, reducing heating requirements. Off Balance Sheet Arrangements We have no off balance sheet arrangements. - 17 - Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Financial instruments which potentially subject the Company to concentrations of credit risk consist primarily of cash. The Company does not believe that it is significantly exposed to interest rate risk, foreign currency exchange rate risk, commodity price risk, or equity price risk. ITEM 4T. CONTROLS AND PROCEDURES (A) Evaluation of Disclosure Controls and Procedures As of the end of the period covered by this report, the Company carried out an evaluation, under the supervision and with the participation of the Companys Chief Executive Officer/Chief Accounting Officer of the effectiveness of the design and operation of the Companys disclosure controls and procedures. The Companys disclosure controls and procedures are designed to provide a reasonable level of assurance of achieving the Companys disclosure control objectives. The Companys Chief Executive Officer/Chief Accounting Officer has concluded that the Companys disclosure controls and procedures are, in fact, effective at this reasonable assurance level as of the period covered. In addition, the Company reviewed its internal controls, and there have been no significant changes in its internal controls or in other factors that could significantly affect those controls subsequent to the date of their last evaluation or from the end of the reporting period to the date of this Form 10-Q. (B) Changes in Internal Controls Over Financial Reporting In connection with the evaluation of the Companys internal controls during the Companys 1st fiscal quarter ended February 29, 2008, the Companys Chief Executive Officer/Chief Accounting Officer has determined that there are no changes to the Companys internal controls over financial reporting that has materially affected, or is reasonably likely to materially effect, the Companys internal controls over financial reporting. PART II. OTHER INFORMATION ITEM 1. Legal Proceedings - None. Item 1A. Risk Factors A description of the risks associated with our business, financial condition, and results of operations is set forth in our annual report on Form 10-KSB for the year ended November 30, 2007 filed simultaneously with this Quarterly Report on Form 10-Q. ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds - None. ITEM 3. Defaults Upon Senior Securities - None. ITEM 4. Submission of Matters to a Vote of Security Holders - None ITEM 5. Other Information - None. - 18 - ITEM 6. EXHIBITS Exhibit Number Description 31.1 CEO Section 302 Certification 31.2 CAO Section 302 Certification 32.1 CEO Section 906 Certification 32.2 CAO Section 906 Certification 99.1 2008 Stock Option Plan* * Incorporated by reference from Form 8K originally filed on February 13, 2008. - 19 - SIGNATURES In accordance with the Securities Exchange Act of 1934, this Quarterly Report on Form 10-Q has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. CHINA ENERGY CORPORATION Date: April 18, 2008 /s/ WenXiang Ding By: WenXiang Ding President, Chief Executive Officer, Director & Secretary /s/ Fu Xu By: Fu Xu Chief Accounting Officer - 20 -
